Case 4:19-cv-03042-SBA Document 257-16 Filed 11/27/19 Page 1 of 2




             Exhibit
               P
           Case 4:19-cv-03042-SBA Document 257-16 Filed 11/27/19 Page 2 of 2



From: AAA Heather Santo <heathersanto@adr.org>
Sent: Monday, November 25, 2019 12:35 PM
To: Warren Postman <wdp@kellerlenkner.com>; Manthripragada, Dhananjay S.
<DManthripragada@gibsondunn.com>
Cc: Mathur, Shaun <SMathur@gibsondunn.com>; Evangelis, Theane <TEvangelis@gibsondunn.com>;
Cochrane, Thomas <TCochrane@gibsondunn.com>; Maryott, Michele L.
<MMaryott@gibsondunn.com>; McKenna, Madeleine <MMcKenna@gibsondunn.com>; Ashley Keller
<ack@kellerlenkner.com>; Travis Lenkner <tdl@kellerlenkner.com>; Sean Duddy
<skd@kellerlenkner.com>
Subject: RE: [Password protected attachment] RE: Individuals v. Postmates, Inc - Case 01-19-0001-2994
[UNSCANNED]

[External Email]
Dear Counsel,

This will acknowledge receipt of the below emails, received today, from Respondent and Claimants.

As previously advised, absent agreement of the parties on an alternative process for handling the
demands for arbitration filed by Claimants, the AAA must adhere to its Commercial Rules and
Employment/Workplace Fee Schedule. Inasmuch as the parties have been unable to reach any
agreement, Respondent’s fees remain due by end of day today.

The AAA stands ready to administer these matters in accordance with our Rules, however we will
decline to administer the cases and the files will be closed if payment is not received today.

Please do not hesitate to contact me should you have any questions.

Sincerely,

Heather Santo




               Heather Santo

               American Arbitration Association

               1301 Atwood Ave, Suite 211N, Johnston, RI 02919
               T: 401 431 4703 F: 401 435 6529 E: heathersanto@adr.org
               adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only for the recipient(s) listed
above. Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you
have received this transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.
